Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 1 of 22 - Page ID#: 1




                         UNITED STATES DSITRICT COURT
                         EASTERNDISTRICT OF KENTUCKY
                             at LONDON, KENTUCKY
                                [Filed Electronically]

LESTER TURNER, JR.                              )
603 Shoopman Lane                               )
Ferguson, Kentucky 42533                        )
                                                )
                                                )
        PLAINTIFF                               )   COMPLAINT FOR
                                                )   DAMAGES AND JURY TRIAL
v.                                              )
                                                )
MICHAEL “WALLY” WALLACE,                        )
Individually and in his Official Capacity       )
as Constable for Pulaski                        )
County, Kentucky                                )
                                                )
        Serve: Michael Wallace                  )
               100 N. Main Street               )
               Somerset, Kentucky 42501         )
                                                )
              -and-                             )
                                                )
              Greg Speck, Pulaski County        )
              Kentucky Sherriff                 )
              100 N. Main Street                )
              Somerset, Kentucky 42501          )
                                                )
              -and-                             )
                                                )
              Steve Kelly, Pulaski County       )
              Kentucky Judge/Executive          )
              100 N. Main Street                )
              Somerset, Kentucky 42501          )
                                                )
-AND-                                           )
                                                )
GARY E. BALDOCK,                                )
Individually and in his Official Capacity       )
as Constable for Pulaski                        )
County, Kentucky                                )
                                                )
                                                )


                                            1
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 2 of 22 - Page ID#: 2




       Serve: Gary E. Baldock                      )
              100 N. Main Street                   )
              Somerset, Kentucky 42501             )
                                                   )
               -and-                               )
                                                   )
               Greg Speck, Pulaski County          )
               Kentucky Sherriff                   )
               100 N. Main Street                  )
               Somerset, Kentucky 42501            )
                                                   )
               -and-                               )
                                                   )
               Steve Kelly, Pulaski County         )
               Kentucky Judge/Executive            )
               100 N. Main Street                  )
               Somerset, Kentucky 42501            )
                                                   )
       -AND-                                       )
                                                   )
GREG SPECK, Individually and                       )
in his Official capacity as Pulaski County,        )
Kentucky Sherriff and as Chief Policy Maker        )
for the Pulaski County Sherriff’s Department       )
                                                   )
       Serve: Greg Speck, Pulaski County,          )
              Kentucky Sherriff                    )
              100 N. Main Street                   )
              Somerset, Kentucky 42501             )
                                                   )
               -and-                               )
                                                   )
               Steve Kelly, Pulaski County,        )
               Kentucky Judge/Executive            )
               100 N. Main Street                  )
               Somerset, Kentucky 42501            )
                                                   )
       DEFENDANTS                                  )

                                            ** ** **
                                       I.      Introduction

       On or about February 2, 2020 Defendants Michael “Wally” Wallace (“Wallace”) and Gary

E. Baldock (“Baldock”) (together the “Constable Defendants”), acting under color of law, having

                                               2
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 3 of 22 - Page ID#: 3




been duly and lawfully appointed as Constables of the Commonwealth of Kentucky, Pulaski

County by Defendant, Pulaski County Sherriff Greg Speck (“Speck”) or his predecessor,

unlawfully entered upon and into Plaintiff’s premises located at 603 Shoopman Lane, in Ferguson,

Kentucky on the false premise that they were conducting a law enforcement investigation.

Thereafter, under false pretenses, in addition to destroying Plaintiff’s real and personal property,

the Constable Defendants unlawfully threatened, seized, strip searched, used excessive force upon

and then wrongfully arrested, charged and falsely imprisoned Plaintiff for allegedly trafficking in

methamphetamine, tamping with physical evidence, and trafficking in heroin.

       The charges initiated by the Constable Defendants against Plaintiff, all of which were

asserted under false pretenses and in conspiracy with each other and/or Defendant Speck, were

dismissed by the Commonwealth of Kentucky on March 11, 2020 because (1) the Constable

Defendants had no legal a right to enter onto Plaintiff’s property; (2) the Constable Defendants

fabricated probable cause as well as evidence related to the charges; (3) no evidence supported any

such charges; and, (4) both Constable Defendants were, on or about February 27, 2020, charged

by the Federal Government with conspiracy to commit civil rights violations against the residents

of Pulaski County, Kentucky and, in the case of Defendant Gary E. Baldock, the attempted murder

of a Federal Agent.

       It is evident based on the federal indictments that both Constable Defendants had engaged

in the type of illegal conduct asserted herein for years, against numerous residents of Pulaski

County, consistent with the averments herein, with the knowledge, consent or acquiescence of the

County and its Sheriff(s) or other governmental officials.

       Plaintiff seeks redress and damages for the violations of his civil rights (including but not

limited to his wrongful search, seizure, false arrest, false imprisonment and excessive force);



                                                 3
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 4 of 22 - Page ID#: 4




damages for his personal injuries; damages for the destruction of his property; harm to his

reputation in the community; consequential damages; actual damages; special damages; punitive

damages; attorney fees; recovery of costs; and, all other damages flowing from the intentional,

reckless, indifferent, callous or otherwise tortious or illegal acts specified herein.

                                   II.     Jurisdiction and Venue

       Plaintiff seeks damages from Defendants under 42 U.S.C. Section 1983 for their

conscience, reckless, unconscionable, deliberate, indifferent and gross violations of the rights,

privileges and immunities afforded and guaranteed to him by the Fourth and Fourteenth

Amendments to the United States Constitution and all such other applicable Constitutional

provisions or amendments, and federal law, as well as pendant state law claims. This Court has

jurisdiction over this case and these claims pursuant to 28 U.S.C. Section 1331 and Section 1343.

This Court has jurisdiction over all of the state law claims that arise out of the same case or

controversy by way of the supplemental jurisdiction granted by 28 U.S.C. Section 1367. Pulaski

County, Kentucky is the location of the events and/or conduct giving rise to this claim and

therefore, venue is proper in this Court pursuant to 28 U.S.C. Section 1391.

                                            III.       Parties

       1.      Plaintiff Lester Turner is an individual resident of Ferguson, Kentucky, located in

Pulaski County, Kentucky, residing at the address set forth above.

       2.      Defendant Greg Speck, is sued in his individual and official capacities, and is and

was at all relevant times hereto the duly elected Sherriff of Pulaski County, Kentucky, and thereby

assumed those law enforcement powers granted him under KRS Chapter 70, and other applicable

law. Upon information and belief, as Sherriff and Chief Policy Maker for the Pulaski County

Sherriff’s Department, Defendant Speck appointed Defendants Wallace and/or Baldock to their



                                                   4
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 5 of 22 - Page ID#: 5




positions as Constables of Pulaski County, Kentucky thereby deputizing them and granting them

the right and power to act under color of State law and/or in the alternative, he continued to retain

or employ both Defendants before, during and after the events alleged in this Complaint

transpired, with knowledge of their conduct as alleged herein.

      3.      Defendant Wallace was at all relevant times hereto a duly appointed constable,

acting under Kentucky law and in particular KRS Chapter 70, and was at all relevant times acting

under color of law.

      4.      Defendant Baldock was at all relevant times hereto a duly appointed constable,

acting under Kentucky law and in particular KRS Chapter 70, and was at all relevant times acting

under color of law.

                              IV.     Nature of Defendants’ Conduct

      5.      On information and belief, obtained after due inquiry, Plaintiff alleges: (i) that the

Defendants individually and/or in conspiracy with one another (and potentially other as yet

unidentified law enforcement officers and/or other governmental entities) engaged in the conduct

described herein under color of law in Pulaski County, Kentucky; (ii) that the Defendants named

above (and potentially other as yet unidentified officers or governmental entities) knowingly

participated in, acquiesced in, encouraged, implicitly authorized, explicitly authorized, implicitly

approved, and/or explicitly approved the conduct described herein in their individual capacities;

(iii) the individual defendants named herein knowingly participated in, acquiesced in,

encouraged, implicitly authorized, explicitly authorized, implicitly approved, and/or explicitly

approved the conduct described herein in their official capacities as law enforcement officers of

Pulaski County, Kentucky; (iv) the conduct described herein resulted from the individual illegal

and corrupt conduct of Defendants Wallace and Baldock, as well as the failure of Sherriff Speck,



                                                 5
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 6 of 22 - Page ID#: 6




in his individual and official capacities, to (a) employ qualified persons (including Defendants

Wallace and Baldock) for positions of authority; and/or (b) to properly and conscientiously train

and/or supervise the conduct of such persons, including Defendants Wallace and Baldock, after

their employment; and/or (c) to promulgate or enforce appropriate operating policies and rules or

procedures either formally or by custom or practice to protect the Constitutional rights of Plaintiff

and/or other similarly situated individuals; and/or (d) that Defendants’ conduct was intentional,

deliberately indifferent, objectively and subjectively unreasonable, grossly negligent, indicative

of malice, and/or showed deliberate and/or reckless disregard for and indifference to rights of

Plaintiff and/or the public at large, justifying an award of actual and punitive damages.

                                             V.       Facts

      6.      Plaintiff incorporates by reference and realleges each of the above statements and

averments as if fully set forth herein.

      7.      In the late evening of February 1, 2020, Plaintiff was alerted by his son that his

home at 603 Shoopman Lane, in Ferguson, Kentucky may have been broken into.

      8.      At the time, Plaintiff was staying with his sister at her home in Crab Orchard,

Kentucky while recovering from neck surgery which occurred on or about January 27, 2020.

      9.      Upon learning that his home was being broken into and/or that there were unknown

individuals on his property, Defendant had his sister drive him to his home at 603 Shoopman

Lane, in Ferguson, Kentucky to investigate the disturbance.

      10.     It took approximately 50 minutes for Plaintiff and his sister to reach his home from

Crab Orchard, Kentucky.




                                                  6
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 7 of 22 - Page ID#: 7




      11.     Upon arriving at his home at approximately 11:40 p.m. that same evening, finding

nothing particularly out of order, Plaintiff went to sleep at his home. He was, at the time, on pain

medication as a result of his surgery. He therefore slept most of the next day.

      12.     At approximately 7:30 p.m. on February 2, 2020 Plaintiff heard a hard knock at his

door. His son pulled the curtains back to reveal Defendants Wallace and Baldock along with two

other as yet unidentified officers.

      13.     At the command of Defendants Wallace and Baldock Plaintiff’s son opened the

door to ask the officers why they were there. At this point, all four officers, including Defendants

Baldock and Wallace, forcibly entered Plaintiff’s home without consent, a warrant, or other legal

authority.

      14.     Constable Baldock then confronted Plaintiff and informed him that “you are hiding

drugs or money”, falsely asserting that the officers had been “watching [Plaintiff] deal drugs and

traffic drugs from his home” (or words to this effect).

      15.      Constable Baldock then ordered Plaintiff and his son not to leave, and patted both

of them down. In doing so, Constable Baldock represented that he and the other officers, including

Constable Wallace, had a warrant because, he stated, Plaintiff was believed to be a “fugitive or

on the run” (or words to this effect). This was untrue.

      16.     Defendant Constables Baldock and Wallace then demanded that Plaintiff produce

or give them “the drugs, money and guns” and represented to Plaintiff that if he did so they would

“forget this happened and would let [his son] go and leave the premises” (or words to this effect).

      17.     Constable Defendants Baldock and Wallace also represented to Plaintiff that he was

being charged with various crimes and that if he would “accept the charges” against him they

would leave, and leave Plaintiff and his son alone.



                                                7
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 8 of 22 - Page ID#: 8




      18.     At this point, without Plaintiff’s consent, Constables Baldock and Wallace searched

Plaintiff’s home and came upon Plaintiff’s tenant, Lisa Holliman. The Defendants forced her from

her bedroom and outside, at which point the Constable Defendants falsely informed Plaintiff that

both is son and Lisa Holliman made statements to the Constable Defendants that Plaintiff was

dealing drugs.

      19.     Plaintiff informed the Constable Defendants that they were in error, that there were

no drugs or other illegal contraband at his home and that he was not involved in the illegal conduct

the Constable Defendants were accusing him of.

      20.     At this point, Defendant Baldock assaulted and battered Plaintiff by pushing him

over and into his television and demanded that Plaintiff “cooperate”. As of this time, Plaintiff had

not been placed under arrest.

      21.     Baldock and Wallace then shut the door on Plaintiff, and Wallace stated that the

officers should just “put the cuffs on the son of a bitch [referring to the Plaintiff], we got him

now.” At this time, Plaintiff was not under arrest.

      22.     Plaintiff continued to profess his innocence while the Constable Defendants and the

other officers present proceeded to unlawfully search and ramshackle his home, destroying many

items of personal property in the process.

      23.     The search by the Constable Defendants turned up no illegal drugs, or any other

contraband.

      24.     The Constable Defendants, Baldock and Wallace, continued to attempt to coerce

Plaintiff into making a false confession, using his son as leverage and promising they would “let

him go” if Plaintiff confessed to illegal or criminal activity.




                                                  8
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 9 of 22 - Page ID#: 9




      25.     At this point, the Constable Defendants produced a baggie of what looked like

white power, which they told Plaintiff was heroin or methamphetamine. It is alleged that the

Constable Defendants brought this item of contraband with them to Plaintiff’s home in an effort

to use it as leverage, plant it on Plaintiff, or otherwise coerce Plaintiff into confessing to crimes

he was not guilty of, as they have in other cases involving other citizens in Pulaski County

according to the criminal indictments filed by the United States against the Constable Defendants,

as further detained below.

      26.     When Plaintiff continued to protest his innocence and refused to abide by the

coercive tactics of the Defendants, Defendants Baldock and Wallace ordered him into his front

yard, where they strip searched him in full view of the public, at least twice.

      27.     The Constables found no drugs during any such search.

      28.     Finding no drugs, Constable Defendants Baldock and Wallace placed Plaintiff into

their law enforcement vehicle (without reading Plaintiff his Miranda Rights). In doing so they

tore the bandages from Plaintiff’s neck surgery off, and ripped off his “tens” unit (a pain-relieving

device). It is unclear if Plaintiff was placed under arrest at this point, as he was not read his

Miranda rights not was he told that he was under arrest.

      29.     Plaintiff pleaded for the return of his tens unit due to the immense pain he was in,

as he was recovering from recent neck surgery, but the Constable Defendants refused.

      30.     The Constable Defendants returned to Plaintiff’s home where they proceeded to

search the home again and destroy additional personal property.

      31.     At this point, finding no contraband, the Defendants ordered Plaintiff out of their

law enforcement vehicle and ordered him to “strip” again, whereupon they conducted another

strip search of Plaintiff, in full view of his neighbors, his tenant and the public. The evident intent



                                                  9
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 10 of 22 - Page ID#: 10




 of Defendants was to harass, shame and coerce Defendant into confessing to crimes he did not

 commit.

       32.     Again, finding no contraband, the Constable Defendants returned Plaintiff, cuffed,

 to their law enforcement vehicle. Plaintiff sat in considerable pain, while cuffed, for another

 period of time, roughly equal to 40 minutes, while the Defendants and other officers conversed

 and searched his house again.

       33.     At this point, one of the other officers, evidently at the direction of Constable

 Defendants Wallace and Baldock, retrieved bolt cutters from his law enforcement vehicle.

       34.     That officer, at the direction of the Constable Defendants, proceeded to cut a chain

 lock on a shed on the property, search the shed, and destroy much of the property inside in the

 process, all without the consent of Plaintiff and without a warrant or probable cause.

       35.     At this point, finding nothing illegal and no contraband, the Constable Defendants

 searched Plaintiff’s person again, and falsely informed Plaintiff that “we got you now” (or words

 to this effect) because they allegedly found “59 grams” of methamphetamine. Again, these

 representations by the Constable Defendants were false.

       36.     Plaintiff continued to profess his innocence and refused to consent to the coercive

 tactics of the Constable Defendants.

       37.     Evidently frustrated, the Constable Defendants (or one of them) kicked Plaintiff’s

 dogs, resulting in one or more of Plaintiff’s animals being harmed, or otherwise later being taken

 from him and not returned.

       38.     At this point, the Constable Defendants again cuffed Plaintiff and forced him to

 wait, in pain, in their vehicle for another roughly 30 minutes.




                                                 10
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 11 of 22 - Page ID#: 11




       39.       The Constable Defendants then removed Plaintiff from their vehicle where they

 proceeded to strip search him for the fourth or fifth time, in his front yard in full view of the

 public. Again, as of this time, Plaintiff was not under lawful arrest.

       40.       Finding no contraband, the Constable Defendants placed Plaintiff’s tenant, Lisa

 Holliman, in their law enforcement vehicle with Plaintiff, whereupon Lisa Holliman informed

 Plaintiff, evidently at the instruction of or based on the coercion by the Constable Defendants,

 that “they said they would let us all go if you will just tell them you are guilty.”

       41.       Plaintiff refused, in as much as he had committed no crime.

       42.       At this point, at approximately 9:30 a.m. or 10:00 a.m., Constable Defendants

 Baldock and Wallace formally arrested Plaintiff and took him to the Pulaski County Detention

 Center, where he was body scanned and placed in a “dry out” room with a bucket in case he

 needed to urinate or defecate.

       43.       Periodically, over the course of the next few hours, the Constable Defendants would

 come by to examine him.

       44.       Plaintiff was forcibly arrested and detained in the Pulaski County Jail, illegally and

 against his will, where he was body scanned several more times and where he remained for

 approximately 3 and ½ days, in severe pain due to his neck surgery, until his sister was able to

 bond him out.

       45.       The terms of the bond were $10,000 full cash, and to obtain Plaintiff’s release, his

 sister had to pledge her house, which Plaintiff must pay back.

       46.       At the time he was finally released from jail, Plaintiff was in such severe pain

 (having received little to no medical care) that he could barely lift his arms above his head.




                                                  11
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 12 of 22 - Page ID#: 12




         47.    Plaintiff later learned he had been charged by the Constable Defendants with

 violations of KRS 218A, among other offenses, including but not limited to first degree

 possession of methamphetamine; tampering with physical evidence; and, trafficking in controlled

 substances (the “Charges”), all on the basis of false statements made and asserted by the Constable

 Defendants, including but not limited to the content of Defendant Wallace’s narrative report in

 Case No. 20-F-0048, Pulaski District Court, Commonwealth of Kentucky (the “Criminal Case”).

         48.    As a result of the false Charges and the wrongful institution of the Criminal Case,

 Plaintiff’s his neck surgeon discontinued all of Plaintiff’s pain medication and muscle relaxers

 (including oxycodone which he had prior prescribed for Plaintiff’s immense pain following his

 recent neck surgery) and discharged him, refusing to further treat Plaintiff or follow up with his

 care.

         49.    As a result, Plaintiff was subjected to immense, excruciating and continuous pain,

 which continues to this day.

         50.    Plaintiff attempted to get further care, but no doctor would prescribe him any pain

 medication due to the false Charges asserted against him by Defendants Baldock and Wallace.

         51.    Shortly thereafter, the Covid-19 epidemic commenced, making it virtually

 impossible for Plaintiff to obtain medical care related to his prior surgery or for his pain. It is

 unclear if these events have caused or will in the future cause Plaintiff additional complications

 or injury, but it appears likely.

         52.    Shortly upon his release from jail, Plaintiff returned to his home, where he found

 that it had been ransacked, the doors and windows left open, with most of his property either

 destroyed or missing.




                                                12
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 13 of 22 - Page ID#: 13




       53.      At the same time, he learned that Constable Defendants Wallace and/or Baldock

 had placed a conspicuous sign in his front yard alerting the public that his home was a “drug

 house now closed” (or words to this effect) and that he was a drug dealer who had been “taken

 off the streets” (or words to this effect). The stigma associated with the facts alleged above has

 seriously and negatively impacted and devalued Plaintiff’s home, land and property, as well as

 harmed his reputation in the community.

       54.      Plaintiff was subsequently required to retain, and pay, a criminal defense lawyer to

 assist him in the defense of the false Charges in the Criminal Case.

       55.      Plaintiff also was forced to pay the bond for his son, whom the Defendants also

 falsely arrested contemporaneously with their arrest of the Plaintiff.

       56.      Subsequently, on or about March 11, 2020, the Pulaski Circuit Court dismissed all

 of the Charges as well as the Criminal Case against Plaintiff at the bequest of the Pulaski County

 Prosecutors.

       57.      Plaintiff later learned from various sources, including Darryl Kegley with the

 Federal Bureau of Investigation (“FBI”) Drug Task Force that both Defendants Wallace and

 Baldock had been the subjects of an ongoing criminal probe and investigation by the FBI prior to

 and/or at or near the time of the above alleged events.

       58.      Plaintiff later learned that a federal grand jury returned indictments charging both

 Constable Defendants Wallace and Baldock with conspiring to threaten and intimidate citizens of

 Pulaski County in violation of the laws and the Constitution of the United States, including but

 not limited to the right to be free from the kind of unlawful search and seizure and deprivation of

 property without due process of law perpetrated by Defendants upon Plaintiff as herein alleged

 (Case No. 6:20-cr-00011-REW-HAI-1, USA v. Wallace, United States District Court for the



                                                 13
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 14 of 22 - Page ID#: 14




 Eastern District of Kentucky) (the “Wallace Criminal Case”) and Case No. 6:20-cr-00011-REW-

 HAI-2, USA v. Baldock, United States District Court for the Eastern District of Kentucky) (the

 “Baldock Criminal Case”).

       59.        Plaintiff also subsequently leaned that after the Constable Defendants’ indictments

 in Federal Court as alleged above, rather than submit to arrest, on March 6, 2020, Defendant

 Baldock attempted to kill a special agent of the FBI, and was thus charged with attempted murder

 of a federal agent. See, the “Baldock Criminal Case”, Count 2, among other charges.

       60.        The above facts and allegations establish each and every one of the federal and state

 law violations and support each of the Counts set forth below, and are incorporated into each

 Count by reference.

                                         VI.     Causes of Action

                                          Count I
   (Violations of 42 U.S.C. Section 1983 – Fourth Amendment Search, Seizure, Wrongful
               Arrest, Wrongful or False Imprisonment and Excessive Force)

         61.      Each of the above paragraphs are incorporated herein by reference and made a part

 of this Count.

         62.      At all times alleged herein the Constable Defendants were acting under color of law

 in their capacity as law enforcement officials.

         63.      Defendants’ conduct as alleged above was subjectively and objectively

 unreasonable, in violation of fixed and certain rules applicable to Constable Defendants’ Baldock

 and Wallace’s conduct as law enforcement officers, or was otherwise intentional, reckless,

 deliberate, callous, wanton and/or malicious, and indicative of a total, deliberate or callous

 disregard of and deliberate indifference towards the Plaintiff and his constitutional rights, and the

 risk of harm to him as well as the public.



                                                   14
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 15 of 22 - Page ID#: 15




          64.     As a result of the above conduct Plaintiff’s property was wrongfully searched and

 destroyed, he was wrongfully seized, searched, and falsely arrested and imprisoned against his

 will, excessive force was used upon him and he sustained severe physical and emotional pain and

 suffering and other damages as alleged above, all in violation of his rights under the Fourth

 Amendment to the United States Constitution, as well as all other applicable provisions, clauses

 and amendments to the United States’ Constitution, without due process of law all in violation of

 the United States Constitution as actionable pursuant to 42 U.S.C. Section 1983.

          65.     Plaintiff suffered those damages asserted below as a result of said illegal conduct.

                                                        Count II

                    (Violation of 42 U.S.C. § 1983 – Failure to Supervise or Train Officers)

           66. Each of the above paragraphs are incorporated herein by reference and made a part

 of this Count.

          67.     Pursuant to Monell v. Department of Social Services, 436 U.S. 658 (1978) and its

 progeny including but not limited to City of Canton, Ohio v. Harris, 489 U.S. 378 (1989) Plaintiff

 makes the following additional allegations.

          68.     At all times relevant to this complaint, Defendant Speck was the duly elected

 Sherriff of Pulaski County, Kentucky and was the chief policy maker for the Pulaski County

 Sherriff’s Department.

          69.     At all times alleged herein Constable Defendants Baldock and Wallace were acting

 at the instruction, or under the direction, control or supervision of Defendant Speck, served at his

 pleasure, and were empowered to act under color of state law on his behalf and on behalf of Pulaski

 County, Kentucky.




                                                   15
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 16 of 22 - Page ID#: 16




          70.   Acting under color of law and in violation of Federal and/or Kentucky state law

 and/or pursuant to official or unofficial policy or custom, Defendant Sherriff Speck knowingly,

 recklessly, or with gross negligence or with conscience disregard for his duties and obligations as

 the chief policy maker for the Sherriff’s Department, failed to instruct, supervise, control, deploy,

 investigate and/or discipline Defendants Baldock and Wallace in or as to their official duties

 regarding the rights, duties and privileges of the citizens of Pulaski County, Kentucky, including

 their rights under the Fourth and Fourteenth Amendments to the United States Constitution, and

 all other applicable provisions of the United States Constitution, and as a consequence thereof

 deprived Plaintiff of his Constitutional and statutory rights, privileges, and immunities under those

 applicable provisions of the United States Constitution.

          71.   The conduct and failures of Pulaski County and Sherriff Speck (as well as

 potentially his predecessors) as alleged above was the moving force behind the constitutional

 violations asserted in this Complaint.

          72.   As a direct and proximate cause of the these failures on the part Pulaski County

 acting through Defendant Sherriff Speck as chief policy maker for the Sheriff’s Department,

 Plaintiff suffered severe physical injury, severe emotional distress and severe mental anguish, loss

 of property (both real and personal), loss of his reputation in the community and those other

 damages alleged above and below, all contrary to his constitutional and statutory rights guaranteed

 by the Fourth and Fourteenth Amendments and such other applicable provisions or Amendments

 to the United States Constitution and/or as otherwise protected by 42 U.S.C. § 1983 and the

 Constitution of the United States.




                                                  16
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 17 of 22 - Page ID#: 17




                                                 Count III

                (Conspiracy to Violate or Against Civil Rights Under Federal Law)

          73.      Each of the above paragraphs are incorporated herein by reference and made a part

 of this Count.

          74.      Constable Defendants Baldock and Wallace, together and/or in concert with

 Defendant Peck, conspired by force, intimidation and/or threat and intended to deprive Plaintiff of

 his equal rights, privileges and immunities under the laws of the Commonwealth of Kentucky and

 the United States, including but not necessarily limited to the Kentucky and Federal Constitutions.

          75.      Plaintiff is entitled to assert, and herby does assert a private cause of action for the

 recovery of all of his injuries and damages, as hereinabove or below alleged or demanded,

 occasioned by the deprivation of his rights by the co-conspirators as set forth herein, pursuant to

 42 U.S.C Section 1985, 18 U.S.C. Section 241 and all other applicable federal law.

                                                          Count IV

                                              (Battery Under State Law)

          76.      The preceding paragraphs are hereby incorporated by reference and made part of

 this paragraph.

          77.      Without the consent of Plaintiff Constable Defendants Baldock and Wallace, acting

 under color of law intentionally, harmfully, and offensively touched Plaintiff by using

 unwarranted, offensive, and excessive force to seize and/or subdue and falsely arrest him.

          78.      As a direct and proximate result of the conduct of the Defendants Baldock and

 Wallace, Plaintiff suffered serious bodily and emotional injuries, together with those other injuries

 as alleged above.




                                                     17
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 18 of 22 - Page ID#: 18




           79.   The actions of Defendants Baldock and Wallace in battering Plaintiff justify an

 award of punitive damages.

           80.   Pulaski County, Kentucky is liable for the actions of their employees, servants and

 agents under the doctrine of respondeat superior.

                                               Count V

                                (False Imprisonment Under State Law)

           81.   The preceding paragraphs are incorporated herein by reference and made part of

 this Count.

           82.   The conduct of Defendants Baldock and Wallace constitute the common law tort

 of false imprisonment, and Plaintiff is entitled to recover all damages he has sustained, as otherwise

 alleged herein, as a result.

           83.   Pulaski County, Kentucky is liable for the actions of their employees, servants and

 agents under the doctrine of respondeat superior.

                                              Count VI

                      (Gross Negligence/Reckless Conduct Under State Law)

           84.   The preceding paragraphs are incorporated herein by reference and made part of

 this Count.

           85.   The conduct of Constable Defendants Baldock and Wallace as herein alleged above

 was reckless and grossly negligent and in violation of fixed and certain rules, duties or regulations,

 ministerial in nature, which the Constable Defendants had a duty to follow and observe at all times

 hereto.




                                                  18
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 19 of 22 - Page ID#: 19




         86.    Those rules include but may not necessarily be limited to rules which limit or

 proscribe the issuance of warrants, and/or the search, seizure, and arrest of citizens of Pulaski

 County, Kentucky.

        87.     Constable Defendants Baldock and Wallace knowingly and/or consciously or with

 gross, reckless and deliberate indifference to the rights of the Plaintiff violated or breached those

 ministerial rules, policies or regulations applicable to the events identified and alleged above and

 were at a minimum grossly negligent or reckless when they violated those rules, which rules

 violations caused or were a substantial factor in causing the injuries and harms herein above

 alleged and for which damages are sought.

                                              Count VII

                                   (Defamation Under State Law)

        88.     Each of the above allegations is restated as if set forth fully in this Count.

        89.     The conduct of the Constable Defendants alleged above included knowingly

 publishing or making false statements about the Plaintiff, as alleged herein, including upon

 information and belief posts made on Facebook or other social media.

        90.     The conduct of the Constable Defendants as outlined above constitutes defamation

 (both liable and slander) under Kentucky law and Plaintiff is entitled to recover all damages

 associated with the loss of his reputation as a result thereof.

                                              Count VIII

                            (Sherriff is Responsible for the Acts of his Deputies)

        91.      Each of the above allegations is restated as if set forth fully in this Count.




                                                   19
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 20 of 22 - Page ID#: 20




         92.     Pursuant to KRS 70.045, Sherriff Speck is responsible for the actions of his

 appointed constables or deputies, as hereinabove alleged, and Plaintiff may recover all damages

 asserted herein from the Sherriff and his Office directly.

                                                   Count IX

                                                  (Damages)

         93.    The preceding paragraphs are incorporated herein by reference and made part of

 this Damages prayer.

         94.    As a result of the illegal conduct alleged above, Plaintiff sustained serious damages

 and harms is entitled to recover for each element of his harms and losses alleged above, including

 but not necessarily limited to:

                a. Plaintiff’s physical, mental, and emotional pain and suffering in the past, a

                    present, and in the future;

                b. Damages associated with Plaintiff’s loss of freedom and his confinement due

                    to his unlawful interrogation, strip searches, arrest, and false imprisonment;

                c. Damages to Plaintiff’s personal and real property, including loss of value

                    thereof;

                d. Damages for his humiliation and embarrassment;

                e. Damages to his loss of reputation in the community;

                f. Any out of pocket losses associated with Defendants’ illegal conduct;

                g. Medical expenses; and,

                h. All other damages, including compensatory, consequential and special damages

                    incurred as a result of Defendants’ conduct as set forth in this Complaint.




                                                  20
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 21 of 22 - Page ID#: 21




         95.       Defendants’ conduct and their evident intentional violations of Plaintiff’s legal,

 constitutional and common law rights was cruel, malicious, fraudulent, and/or evinced a total and

 reckless disregard for Plaintiff’s rights, entitling him to recover punitive damages in order to deter

 such conduct in the future.

           96.     Plaintiff is entitled to and does hereby further assert his right to the recovery of

 attorney’s fees under Federal law, as well as his costs expended in this action.

               WHEREFORE, the Plaintiff respectfully demand as follows:

          1.     Judgment against the Defendants, in a sum fair and reasonably calculated to

 compensate the Plaintiff for all of his injuries, harms and damages as set forth above, or otherwise

 recoverable at law including, but not limited to, recovery for physical, mental and emotional pain

 and suffering in the past, present and future; loss of his personal property and the value thereof;

 loss and diminishment in value of his reputation in the community; humiliation and

 embarrassment; loss of his freedom; loss of value of his personal residence or other real property;

 all other out of pocket losses; and, pre and post judgment interest and reimbursement for legal

 fees and expenses incurred in prosecuting this case pursuant to 42 U.S.C. § 1988 and/or other

 applicable law;

          2.     Punitive damages;

          3.     Trial by jury; and,

          4.     All other relief the Court may deem appropriate, including the right to amend this

 Complaint.




                                                   21
Case: 6:20-cv-00181-REW-HAI Doc #: 1 Filed: 09/02/20 Page: 22 of 22 - Page ID#: 22




                                             Respectfully Submitted


                                             COOPER & FRIEDMAN, PLLC

                                             /s/ Hal D. Friedman
                                             HAL D. FRIEDMAN
                                             1448 Gardiner Lane, Suites 301-303
                                             Louisville, Kentucky 40213
                                             Phone (502) 459-7555
                                             Fax (502) 451-1698
                                             hdf@cooperandfriedman.com
                                             Counsel for Plaintiff




                                        22
